Exhibit 10.15

EMPLOYMENT AGREEMENT

            This Employment Agreement (this “Agreement”) is entered into as of
the 16th day of February, 2001, between High Speed Net Solutions, Inc., a
Florida corporation (the “Company”), and Robert S. Lowrey (the “Executive”).

RECITALS:

            WHEREAS, the Company desires to employ Executive, and Executive
desires to be employed by the Company, on the terms and subject to the
conditions set forth herein.

            NOW, THEREFOR, in consideration of the mutual premises herein
contained, the parties agree as follows:

            1.         Employment.  The Company hereby employs Executive as
Chief Financial Officer and Executive hereby accepts such employment, on the
terms and subject to the conditions hereinafter set forth. 

            2.         Duties of Executive.

                        2.1       Executive shall report directly to Chief
Executive Officer, and shall perform such duties consistent with his position as
Chief Financial Officer pursuant to the direction of the Chief Executive Officer
and the Board.

                        2.2       Executive shall be required to devote his full
business time, attention and effort to the Company’s business and affairs except
for vacation time and reasonable periods of absence due to sickness, personal
injury or other disability and shall perform diligently such duties as are
customarily performed by executives in similar positions with companies similar
in character or size to the Company, all subject to the direction of the Chief
Executive Officer and the Board, together with such other duties as may be
reasonably requested from time to time by the Board, which duties shall be
consistent with his positions as set forth above.  Executive agrees to use all
of his skills and business judgment and render services to the best of his
ability to serve the interests of the Company.  Subject to the terms of Section
8 hereof, this shall not preclude Executive from serving on community and civic
boards, participating in industry associations, pursuing his personal financial
and legal affairs or otherwise engaging in other activities, so long as such
activities do not unreasonably interfere with his duties to the Company.

            3.         Support Services.  Executive shall be entitled to all the
administrative, operational and facility support customary to a similarly
situated executive.  This support shall include, without limitation, a suitably
appointed private office, a secretary or administrative assistant, and payment
of or reimbursement for reasonable cellular telephone expenses, travel and
entertainment expenses, expenses of Executive maintaining his professional
license and standing and any and all other business expenses reasonably incurred
on behalf of or in the course of performing duties for the Company, all in
accordance with the expense reimbursement policies established from time to time
by the Company.  Executive agrees to provide documentation of these expenses as
may be reasonably required.

1

--------------------------------------------------------------------------------

 

            4.         Term. The term of Executive’s employment shall begin as
of February 16, 2001 and shall end on February 16, 2004, unless sooner
terminated pursuant to Section 7 hereof (the “Term”).

            5.         Compensation.  Throughout the Term, the Company shall pay
or provide, as the case may be, to Executive the compensation and other benefits
and rights set forth in this Section 5.

                        5.1       Base Salary.  The  Company shall pay to
Executive a base salary (“Base Salary”), payable in accordance with the
Company’s usual pay practices (and in any event no less frequently than
monthly), of $150,000 per annum.  The Board shall annually review Executive’s
Base Salary in light of the base salaries paid to other executives of the
Company and the performance of Executive, and the Company may, in its
discretion, increase such Base Salary by an amount it determines is
appropriate.  Once Executive’s Base Salary is increased, it shall not thereafter
be reduced.

                        5.2       Intentionally Omitted

                        5.3       Performance Bonus.  The Company shall pay to
Executive bonus compensation for each fiscal year, or part thereof that he is
employed by the Company, in an amount to be determined at the discretion of the
Board, provided that such bonus shall be commensurate with other bonuses paid to
employees of the Company and shall take into account the total compensation paid
to executives of other companies which would be competitive for Executive’s
services.

                        5.4       Insurance.  The Company shall provide medical,
vision, hospitalization, disability and dental insurance for Executive, his
spouse and eligible family members, subject to and in accordance with the
Company’s policy, the proportion of the cost thereof to be borne by the Company
and Executive to be in accordance with such policy.

                        5.5       Employee Benefit Plans.  Executive shall be
eligible to participate in all retirement and other benefit plans of the Company
generally available from time to time to employees of the Company and for which
Executive qualifies under the terms thereof (and nothing in this Agreement
shall, or shall be deemed to, in any way affect Executive’s rights and benefits
thereunder except as expressly provided herein).

                        5.6       Other Benefit Plans.  Executive shall be
entitled to participate in any equity or other employee benefit plan that is
generally available to senior executive officers, as distinguished from general
management, of the Company, at the highest level provided for any employee. 
Executive’s participation in and benefits under any such plan shall be on the
terms and subject to the conditions specified in the governing document of the
particular plan.  

                        5.7       Vacation.  Executive shall be entitled to
Twenty (20) days of vacation allowance each year, which shall accrue at the rate
of five (5) days per calendar quarter, but may be used in advance of accrual. 
Vacation days not used in one calendar year shall carry over to the following
calendar year(s) up to a maximum of ten days.  Executive shall also be entitled
to a sick leave allowance as provided under the Company’s vacation and sick
leave policy for executive officers.

2

--------------------------------------------------------------------------------

 

                        5.8       Automobile Allowance.  The Company shall
provide an automobile allowance in the amount of six hundred dollars ($600.00)
per month.  Executive shall be responsible for taxes that may be due, if any, as
a result of this allowance.

                        5.9       Special Bonus.  The Company shall pay to
Executive a one time bonus equal to fifty percent of Base Salary payable as
mutually agreed upon.

            6.         Permanent Disability.

                        6.1       For purposes of this Agreement, Executive’s
“Permanent Disability” shall be deemed to have occurred one day after one
hundred eighty (180) days in the aggregate during any consecutive twelve (12)
month period, or one day after one hundred twenty consecutive days, during which
180 or 120 days, as the case may be, Executive, by reason of his physical or
mental disability or illness, shall have been unable to discharge fully his
duties under this Agreement.

                        6.2       If either the Company or Executive, after
receipt of notice of Executive’s Permanent Disability from the other, disputes
that Executive’s Permanent Disability shall have occurred, Executive shall
promptly submit to a physical examination by a physician at any major accredited
hospital and, unless such physician shall issue his written statement to the
effect that, in his opinion, based on his diagnosis, Executive is capable of
resuming his employment and devoting his full time and energy to discharging
fully his duties hereunder within thirty (30) days after the date of such
statement, such Permanent Disability shall be deemed to have occurred on the day
above specified.

            7.         Termination.

                        7.1       Bases for Termination.  Executive’s employment
under this Agreement and the Term shall be terminated immediately on the death
of Executive and may be terminated by the Board:

                                    (a)        at any time after the Permanent
Disability of Executive;

                                    (b)        at any time for “Cause” (as
defined in Section 7.8 hereof); or

                                    (c)        at any time without Cause.

3

--------------------------------------------------------------------------------

 

                        7.2       Termination by Death.  If Executive’s
employment is termination by death, Executive’s estate or designated
beneficiaries shall be entitled to receive:

                                    (a)        life insurance benefits pursuant
to any life insurance policy purchased by the Company;

                                    (b)        a pro rata portion of the bonus
applicable to the calendar year in which such termination occurs, payable when
and as such bonus is determined under Section 5.3 but no less than a pro rata
portion of Executive’s bonus for the prior year;

                                    (c)        other benefits, payable within
ninety (90) days after the date of Executive’s death; and

                                    (d)        reimbursement for all expenses
incurred by Executive pursuant to Section 3 hereof.

                        7.3       Termination for Permanent Disability.  If
Executive’s employment is terminated by the Company for Permanent Disability,
Executive shall be entitled to receive:

                                    (a)        severance compensation equal to
what would have been his Base Salary under Section 5.1 hereof, payable at such
times as his Base Salary would have been paid if his employment had not been
terminated (or, at the election of Executive, in a lump sum without discount),
for the longer of 6 months or the remainder of what would have been the Term
(but no longer than 6 months), less any amounts payable under any disability
insurance policy provided by the Company or purchased by Executive, the cost of
which is reimbursed by the Company, which are payable in respect of the period
after such termination;

                                    (b)        a pro rata portion of the bonus
applicable to the calendar year in which such termination occurs, payable when
and as such bonus is determined under Section 5.3, but no less than a pro rata
portion of Executive’s bonus for the preceding calendar year; 

                                    (c)        other benefits, payable within
ninety (90) days after termination for Permanent Disability, accrued by him
hereunder up to and including the date of such termination;

                                    (d)        continuation of the insurance
provided by the Company pursuant to Section 5.4 for the longer of 6 months or
the remainder of the Term (but not longer than 6 months), or if not available a
lump sum payment of an amount equal to the fair value of such insurance; and

                                    (e)        reimbursement for all expenses
incurred by Executive pursuant to Section 3 prior to his termination.

                        7.4       Termination by the Company without Cause or by
Executive for Good Reason.  If Executive’s employment is terminated by the
Company without Cause (as defined in Section 7.8(a)) or by Executive for Good
Reason (as defined in Section 7.8(e)), Executive shall be entitled to receive:

                                    (a)        severance compensation equal to
what would have been his Base Salary under Section 5.1 hereof, payable at such
times as his Base Salary would have been paid if his employment had not been
terminated (or, at the election of Executive, in a lump sum without discount),
for the longer of 6 months or the remainder of what would have been the Term
(but no longer than 6 months);

                                    (b)        a cash lump sum payment in
respect of accrued but unused vacation days;

                                    (c)        a pro rata portion of the bonus
applicable to the calendar year in which such termination occurs, payable when
and as such bonus is determined under Section 5.3, but no less than a pro rata
portion of Executive’s bonus for the preceding calendar year;

4

--------------------------------------------------------------------------------

 

                                    (d)        acceleration of the vesting of
one hundred percent (100%) of the unvested portion of Executive’s stock options
or other stock-based awards, together with the right to exercise such stock
options or awards for a period equal to the greater of (I) the remaining term
for exercising such options or awards under the applicable agreement and/or
plan, or (ii) one year following the date of termination;    

                                    (e)        other benefits, payable within
ninety (90) days after the date of such termination, accrued by him hereunder up
to and including the date of such termination;

                                    (f)         continuation of the insurance
provided by the Company pursuant to Section 5.4 for the longer of 6 months or
the remainder of the Term (but not longer than 6 months), or if not available a
lump sum payment of an amount equal to the fair value of such insurance; and

                                    (g)        reimbursement for all expenses
incurred by Executive pursuant to Section 3 prior to his termination.

            The payments due Executive pursuant to Section 7.4(a) and (c) shall
not be made, and the rights set forth in Section 7.4(d) shall not begin, unless
and until the Company has received from Executive an executed, effective General
Release, dated on or after the date of termination, substantially as set forth
in Exhibit C to this Agreement.  Further, the Company shall have the right to
terminate any payments due Executive hereunder at any time Executive fails to
honor the restrictive covenants set forth in Section 8 hereof.  Such General
Release may be modified by the Company to reflect certain state or local laws,
statutes, codes or regulations which specifically apply to Executive.

                        7.5       Termination by the Company for Cause or by
Executive without Good reason.  If Executive’s employment is terminated by the
Company for Cause or by Executive without Good Reason (other than as a result of
Executive’s Permanent Disability or Death), the Company shall not have any other
or further obligations to Executive under this Agreement (except (I) as may be
provided in accordance with the terms of retirement and other benefit plans
pursuant to Sections 5.5 and 5.6 hereof, (ii) as to that portion of any unpaid
Base Salary and other benefits accrued and earned under this Agreement through
the date of such termination, (iii) as to benefits, if any, provided by any
insurance policies in accordance with their terms, and (iv) reimbursement for
all expenses incurred by Executive pursuant to Section 3 prior to his
termination).  In addition, if Executive’s employment is terminated by the
Company for Cause at any time during the Term, Executive shall immediately
forfeit any and all unvested stock rights, stock options and other such unvested
incentives or awards previously granted to him by the Company.  The foregoing
sentence shall be in addition to, and not in lieu of, any and all other rights
and remedies which may be available to the Company under the circumstances,
whether at law or in equity.

                        7.6       Termination by Executive Upon a Change in
Control.  If Executive’s employment is terminated as set forth in this Section
7.6 as Termination Upon a Change in Control (as defined in Section 7.8(g)
hereof), Executive shall receive:

5

--------------------------------------------------------------------------------

 

                                    (a)        severance compensation equal to
what would have been his Base Salary under Section 5.1 hereof, payable at such
times as his Base Salary would have been paid if his employment had not been
terminated (or, at the election of Executive, in a lump sum without discount),
for the longer of 18 months or the remainder of what would have been the Term;

                                    (b)        a cash lump sum payment in
respect of accrued but unused vacation days;

                                    (c)        a pro rata portion of the bonus
applicable to the calendar year in which such termination occurs, payable when
and as such bonus is determined under Section 5.3, but no less than a pro rata
portion of Executive’s bonus for the preceding calendar year;

                                    (d)        acceleration of the vesting of
one hundred percent (100%) of the unvested portion of Executive stock options or
other stock-based awards, together with the right to exercise such stock options
or awards for a period equal to the greater of (I) the remaining term for
exercising such options or awards under the applicable agreement and/or plan, or
(ii) one year following the date of termination;    

                                    (e)        other benefits, payable within
ninety (90) days after the date of such termination, accrued by him hereunder up
to and including the date of such termination;

                                    (f)         continuation of the insurance
provided by the Company pursuant to Section 5.4 for the longer of 12 months or
the remainder of the Term (but not longer than 12 months), or if not available a
lump sum payment of an amount equal to the fair value of such insurance; and

                                    (g)        reimbursement for all expenses
incurred by Executive pursuant to Section 3 prior to his termination.

                        7.7       Termination Upon Cessation of Business.  The
Company shall have the right to immediately terminate Executive’s employment
under this Agreement upon a Cessation of Business (as defined in Section
7.8(b)).  Upon termination in connection with a Cessation of Business, the
Company shall (I) pay to Executive the Base Salary, and (ii) provide the same
health insurance benefits to which Executive is entitled hereunder, in each case
until the earlier to occur of (A) the expiration of the remaining portion of the
Term, or (B) the expiration of the three month period commencing on the date
Executive is terminated.  The Company may make such payments in accordance with
its regular payroll schedule or in a single lump sum payment in its sole
discretion.

                        7.8       Definitions.  As used herein:

                                    (a)        “Cause” shall mean:

                                                (1)        active participation
by Executive in fraudulent conduct against the Company, conviction of or a plea
of guilty or nolo contendere with respect to a felony involving theft or moral
turpitude, an act or series of deliberate acts which were not taken in good
faith by Executive and which, in the reasonable judgment of the Board, results
or will

6

--------------------------------------------------------------------------------

 

likely result in material injury to the business, operations or business
reputation of the Company, or an act or series of acts constituting willful
malfeasance or gross misconduct;

                                                (2)        a substantial and
continual refusal by Executive in breach of this Agreement to perform the
duties, responsibilities or obligations assigned to Executive pursuant to the
terms hereof, which breach has not been cured (if it is of a nature that can be
cured) to the Board’s reasonable satisfaction within ten (10) days after the
Company gives written notice thereof to Executive;

                                                (3)        excessive absenteeism
by Executive; provided that absenteeism (i) related to illness or otherwise
covered by Section 6 hereof, (ii) required to be permitted under applicable
federal or state laws, or (iii) permitted under Company policy, shall not be
deemed to be excessive; or

                                                (4)        the voluntary
resignation of Executive without Good Reason (as defined below) and without the
prior consent of the Board.

            Executive shall be permitted to respond and defend himself before
the Board within thirty (30) days after delivery to Executive of written
notification of any proposed termination for Cause which specifies in detail the
reasons for such termination.  If the majority of the members of the Board
(excluding Executive) do not confirm that the Company had grounds for a “Cause”
termination, Executive shall have the option to treat his employment as not
having terminated or as having been terminated pursuant to a termination without
Cause.

                                    (b)        “Cessation of Business” shall
mean the Company’s ceasing to operate in the ordinary course of business,
whether by dissolution, liquidation, in connection with a good faith
determination by the Board that the continuing operation of the business in its
ordinary course is reasonably likely to render the Company unable to meet its
liabilities as they mature.

                                    (c)        A “Change in Control” shall occur
if:

                                                (1)        there shall be
consummated any consolidation or merger of the Company in which the Company is
not the continuing or surviving corporation;

                                                (2)        any Person (as
defined in Section 2(a)(2) of the Securities Act of 1933, as amended) other than
the Company, is or becomes the beneficial owner, directly or indirectly
(including by holding securities which are exercisable for or convertible into
shares of capital stock of the Company) of thirty percent (30%) or more of the
combined voting power of the then outstanding shares of capital stock of the
Company entitled to vote generally in the election of directors;

                                                (3)        the Company sells,
leases, exchanges or otherwise transfers all or substantially all of its
property and assets (in a transaction or series of transactions contemplated or
arranged by any party as a single plan);

                                                (4)        Continuing Directors
cease to constitute at least a majority of the Board; or

7

--------------------------------------------------------------------------------

 

                                                (5)        a majority of the
Outside Directors determine that a Change in Control has occurred.

                                    (d)        “Continuing Directors” shall mean
the members of the Board in office on February 16, 2001, and any successor to
any such director whose nomination or selection was approved by a majority of
the directors in office at the time of the director’s nomination or selection
and who is not an “affiliate” or “associate” (as defined in Rule 12b-2 under the
Securities Exchange Act of 1934, as amended) of any person who is the beneficial
owner, directly or indirectly (including by holding securities which are
exercisable for or convertible into shares of capital stock of the Company), of
10% or more of the combined voting power of the outstanding shares of capital
stock of the Company entitled to vote generally in the election of directors. 

                                    (e)        “Good Reason” means a termination
of Executive’s employment by Executive within ninety (90) days following:

                                                (1)        a reduction in
Executive’s Base Salary or incentive compensation or equity participation
opportunity;

                                                (2)        a material reduction
in Executive’s position(s), duties and responsibilities or reporting lines from
those described in Section 2 hereof;

                                                (3)        a change in the
location of the Company’s headquarters or of the office of Executive from the
Raleigh Metropolitan area;

                                                (4)        a material breach of
this Agreement by the Company if such breach is not cured within 15 days of
written notice thereof by Executive to the Company; or

                                                (5)        any failure by the
Company to obtain from any successor to the Company an agreement reasonably
satisfactory to Executive to assume and perform this Agreement, as contemplated
by Section 11.3 hereof. 

            Notwithstanding the foregoing, a termination shall not be treated as
a termination for Good Reason (A) if Executive shall have consented in writing
to the occurrence of the event giving rise to the claim of termination for Good
Reason, or (B) unless Executive shall have delivered a written notice to the
Board within thirty (30) days of his having actual knowledge of the occurrence
of one of such events stating that he intends to terminate his employment for
Good Reason and specifying the factual basis for such termination, and such
event, if capable of being cured, shall not have been cured within ten (10) days
of the receipt of such notice.

                                    (f)         “Outside Director” means a
member of the Board who is not, and who during the past six months was not, an
employee of officer of the Company.

                                    (g)        “Termination Upon a Change in
Control” means:

                                                (1)        a termination by
Executive for Good Reason within one year following a Change in Control;

8

--------------------------------------------------------------------------------

 

                                                (2)        declination by
Executive of an offer of employment from the Company or the Company’s successor,
for Good Reason at or in anticipation of a Change in Control, if Executive would
not have been permitted to retain Executive’s existing position; or

                                                (3)        termination of
Executive’s employment by the Company or the Company’s successor within one year
following a Change in Control other than a termination for Cause or a
termination resulting from Executive’s death or Permanent Disability.

                        7.8       Mitigation of Damages.  Executive is not
required to mitigate the amount of any payments to be made by the Company
pursuant to this Agreement following his termination by seeking other employment
or otherwise.  In addition, the amount of any post-termination payments provided
for in this Agreement shall, except as otherwise expressly provided herein, not
be reduced by any remuneration earned by Executive during the period following
the termination of his employment as a result of employment by another employer
or otherwise after the date of termination of his employment with the Company.

                        7.9       Golden Parachute Excise Tax Gross-Up.  In the
event that the severance and other benefits provided for in this Agreement or
otherwise payable to Executive constitute “parachute payments” within the
meaning of Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”) and will be subject to the excise tax imposed by Section 4999 of the
Code, then Executive shall receive (i) a payment from the Company sufficient to
pay such excise tax, and (ii) an additional payment from the Company sufficient
to pay such excise tax and federal and state income taxes arising from the
payments made by the Company to Executive pursuant to this sentence.  Unless the
Company and Executive otherwise agree in writing, the determination of
Executive’s excise tax liability and the amount required to be paid under this
Section shall be made in writing by the Company’s independent accountants who
audit the Company’s financial statements, working together with Executive’s
accountants.  In the event that the excise tax incurred by Executive is
determined by the Internal Revenue Service to be greater or lesser than the
amount so determined by the accountants, the Company and Executive agree to
promptly make such additional payment, including interest and any tax penalties,
to the other party as the accountants reasonably determine is appropriate to
ensure that the net economic effect to Executive under this Section, on an
after-tax basis, is as if the Section 4999 excise tax did not apply to
Executive.  For purposes of making the calculations required by this Section,
the accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on interpretations of the Code for which there is
a “substantial authority” tax reporting position.  The Company and Executive
shall furnish to the accountants such information and documents as the
accountants may reasonably request in order to make a determination under this
Section.  The Company shall bear all costs the accountants may reasonably incur
in connection with any calculations contemplated by this Section.  

            8.         Covenants and Confidential Information.

                        8.1       Restrictive Covenants.  Executive acknowledges
the Company’s reliance on and expectation of Executive’s continued commitment to
performance of his duties and responsibilities during the term.  In light of
such reliance and expectation on the part of the Company, during the applicable
period hereafter specified in Section 8.2, Executive shall not, directly or
indirectly, do or suffer either of the following;

9

--------------------------------------------------------------------------------

 

                                    (a)        (1)        own, manage, control
or participate in the ownership, management or control of, or be employed or
engaged by or otherwise affiliated or associated as a consultant, independent
contractor or otherwise with, any other corporation, partnership,
proprietorship, firm, association or other business entity engaged in the
business of, or otherwise engage in the business of, information processing of
multimedia over mobile and wireless networks  within the United States in
competition with the Company; provided, however, that the beneficial and/or
record ownership of not more than 4.9% of any class of publicly traded
securities of any entity shall not be deemed a violation of this covenant;

                                                (2)        solicit any business
or contracts from any customers of the Company or its affiliates, any past
customers of the Company or its affiliates, or any prospective customers of the
Company or its affiliates (i.e., potential customers from which the Company or
its affiliates has solicited business at any time during the one year period
preceding the expiration or termination of the Term), except as necessitated by
Executive’s position with the Company and then only in furtherance of the
business interests of the Company or its affiliates;

                                                (3)        induce or attempt to
induce any such customer to alter its business relationship with the Company or
its affiliates except as necessitated by Executive’s position with the Company
and then only in furtherance of the business interests of the Company or its
affiliates;

                                                (4)        solicit or induce or
attempt to solicit or induce any employee of the Company or its affiliates to
leave the employ of the Company or any of its affiliates for any reason
whatsoever or hire any employee or any person who was an employee of the Company
or its affiliates within the twelve (12) month period prior to such hiring; or 
           

                                    (b)        disclose, divulge, discuss, copy
or otherwise use or suffer to be used in any manner, other than in accordance
with Executive’s duties hereunder, any confidential or proprietary information
relating to the Company’s business, prospects, finances, operations or
properties or other trade secrets of the Company, it being acknowledged by
Executive that all such information regarding the business of the Company
compiled or obtained by, or furnished to, Executive while Executive shall have
been employed by or associated with the Company is confidential and/or
proprietary information and the Company’s exclusive property; provided, however,
that the foregoing restrictions shall not apply to the extent that such
information: (A) is clearly obtainable in the public domain; (B) becomes
obtainable in the public domain, except by reason of the breach by Executive of
the terms hereof or by another person barred by a similar duty of
confidentiality; or (C) is required to be disclosed by rule of law or by order
of a court or governmental body or agency.

                        8.2       Applicable Periods.  The applicable periods
shall be:

                                    (a)        so long as Executive is an
employee of the Company;

                                    (b)        as to Section 8.1(b), at any time
after Executive is no longer an employee of the Company; and

                                    (c)        for a period of 6months after
termination of employment.

10

--------------------------------------------------------------------------------

 

                        8.3       Injunctive Relief.  Executive agrees and
understands that the remedy at law for any breach by him of this Section 8 will
be inadequate and that the damages flowing from such breach are not readily
susceptible to being measured in monetary terms.  Accordingly, it is
acknowledged that the Company shall be entitled to immediate injunctive relief
and may obtain a temporary order restraining any threatened or further breach. 
Nothing in this Section 8 shall be deemed to limit the Company’s remedies at law
or in equity for any breach by Executive of any of the provisions of this
Section 8 which may be pursued or availed of by the Company.

                        8.4       Acknowledgment by Executive.  Executive has
carefully considered the nature and extent of the restrictions upon him and the
rights and remedies conferred upon the Company under this Section 8, and hereby
acknowledges and agrees that the same are reasonable in time and territory, are
designed to eliminate competition which otherwise would be unfair to the
Company, do not stifle the inherent skill and experience of Executive, would not
operate as a bar to Executive’s sole means of support, are fully required to
protect the legitimate interests of the Company, and do not confer a benefit
upon the Company disproportionate to the detriment of Executive.

                        8.5       Survival.  Executive acknowledges that
Executive’s obligations under this Section 8 shall survive in accordance with
Section 8.2 hereof regardless of whether Executive’s employment by the Company
is terminated, voluntarily or involuntarily, by the Company or Executive, with
Cause or without Cause, or the Executive with or without Good Reason.

            9.         Proprietary Rights.

                        9.1       At all times during the Term, all right, title
and interest in all copyrightable material which Executive shall conceive or
originate, either individually or jointly with others, and which arise out of
the performance of this Agreement, will be the property of the Company and are
by this Agreement assigned to the Company along with ownership of any and all
copyrights in the copyrightable material.  At all times during the Term,
Executive agrees to execute all papers and perform all other acts necessary to
assist the Company to obtain and register copyrights on such materials in any
and all countries, and the Company agrees to pay expenses associated with such
copyright registration.  Works of authorship created by Executive for the
Company in performing his responsibilities under this Agreement shall be
considered “works made for hire” as defined in the U.S. Copyright Act.  In
addition, Executive hereby assignees to the Company all proprietary rights,
including but not limited to, all patents, copyrights, trade secrets and
trademarks Executive might otherwise have, by operation of law or otherwise, in
all inventions, discoveries, works, ideas, information, knowledge and data
related to Executive’s access to confidential information of the Company during
the Term.

                        9.2       All know-how and trade secret information
conceived or originated by Executive which arises out of the performance of his
obligations or responsibilities under this Agreement during the Term shall be
the property of the Company, and all rights therein are by this Agreement
assigned to the Company.

                        9.3       If, during the term, Executive is engaged in
or associated with the planning or implementing of any project, program or
venture involving the Company and a third party or parties, all rights in such
project, program or venture shall belong to the Company.  Except as formally
approved by the Board, Executive shall not be entitled to any interest in such
project, program or venture or to any commission, finder’s fee or other
compensation in connection therewith other than the compensation to be paid to
Executive as provided in this Agreement.

11

--------------------------------------------------------------------------------

 

                        9.4       Upon termination of the Term, Executive shall
deliver promptly to the Company all records, manuals, books, documents, letters,
memoranda, notes, notebooks, reports, data, tables, calculations, customer and
prospective customer lists, and copies of all of the foregoing, which are the
property of the Company, and all other property, trade secrets and confidential
information of the Company, including, but not limited to, all documents which
in whole or in part contain any trade secrets or confidential information of the
Company, which in any of these cases are in his possession or under his control.

                        9.5       The obligations of Executive under this
Section 9 shall survive the termination or expiration of the Term.

            10.       Indemnification.  During the Term, the Company shall
indemnify Executive and hold Executive harmless from and against any claim, loss
or cause of action arising from or out of Executive’s performance as an officer,
director or employee of the Company or any of its subsidiaries or in any other
capacity, including any fiduciary capacity, in which Executive serves at the
request of the Company to the maximum extent permitted by applicable law.  If
any claim is asserted hereunder with respect to which Executive reasonably
believes in good faith he is entitled to indemnification, the Company shall pay
Executive’s legal expenses (or cause such expenses to be paid), on a monthly
basis, provided that Executive shall reimburse the Company for such amounts if
Executive shall be found by a court of competent jurisdiction not to have been
entitled to indemnification.  In addition, the Company agrees to provide
Executive with coverage under a directors and officers liability insurance
policy.

            11.       Miscellaneous.

                        11.1     Representation and Warranty by Executive. 
Executive represents and warrants that he is not a party to any agreement,
contract or understanding, whether employment or otherwise, which would restrict
or prohibit him from undertaking or performing employment in accordance with the
terms and conditions of this Agreement.

                        11.2     Severability.  The provisions of this Agreement
are severable and if any one or more provisions may be determined to be illegal
or otherwise unenforceable, in whole or in part, the remaining provisions and
any partially unenforceable provision, to the extent enforceable in any
jurisdiction, nevertheless shall be binding and enforceable.

                        11.3     Assignment.  This Agreement shall be binding
upon and inure to the benefit of the heirs and representatives of Executive and
the assigns and successors of the Company, but neither this Agreement nor any
rights or obligations hereunder shall be assignable or otherwise subject to
hypothecation by Executive (except by will or by operation of the laws of
intestate succession) or by the Company, except that the Company may assign this
Agreement to any successor (whether by merger, purchase or otherwise) to all or
substantially all of the stock, assets or business of the Company, and the
Company shall require such successor to expressly

12

--------------------------------------------------------------------------------

 

agree to assume the obligations of the Company hereunder.

                        11.4     Dispute Resolution.  Any controversy or claim
arising out of or relating to this Agreement, or the breach thereof, shall be
settled by mediation, and if not settled within 14 days of the submission to
meditation, by arbitration in accordance with the Voluntary Arbitration Rules of
the American Arbitration association, and the arbitration shall be held in the
Raleigh, North Carolina area.  The arbitrator shall be acceptable to both the
Company and Executive.  If the parties cannot agree on an acceptable arbitrator,
the dispute shall be heard by a panel of three (3) arbitrators, one appointed by
each of the parties and the third appointed by the other two arbitrators. 
Judgment upon the award rendered by the arbitrator or arbitrators may be entered
in any court having jurisdiction thereof.  The arbitrator or arbitrators shall
be deemed to possess the power to issue mandatory orders and restraining orders
in connection with such arbitration; provided, however, that nothing in this
Section 11.4 shall be construed so as to deny the Company the right and power to
seek and obtain injunctive relief in a court of equity for any breach or
threatened breach by Executive of his covenants contained in Section 8 hereof. 
All costs and expenses of arbitration shall be paid one-half by the Company and
one-half by Executive.

                        11.5     Notices.  All notices and other communications
required or permitted under this Agreement shall be in writing, and shall be
deemed properly given if delivered personally, mailed by registered or certified
mail in the United States mail, postage prepaid, return receipt requested, send
by facsimile or sent by Express Mail, Federal Express or other nationally
recognized express delivery service, as follows:

                        If to the Company or the Board:

                                    High Speed Net Solutions, Inc.

                        If to Executive:    Robert S. Lowrey

            Notice given by hand, certified or registered mail, or by Express
Mail, Federal Express or other such express delivery service, shall be effective
upon receipt.  Notice given by facsimile transmission shall be effective upon
actual receipt if received during the recipient’s normal business hours, or at
the beginning of the recipient’s next business day after receipt if not received
during the recipient’s normal business hours.  All notices by facsimile
transmission shall be confirmed promptly after transmission in writing by
certified mail or personal delivery.

            Any party may change any address to which notice is to be given to
it by giving notice as provided above of such change of address.

                        11.6     Amendment.  This Agreement may only be amended
by written agreement of the parties hereto.

                        11.7     Beneficiaries; References.  Executive shall be
entitled to select (and

13

--------------------------------------------------------------------------------

 

change, to the extent permitted under applicable law) a beneficiary or
beneficiaries to receive any compensation or benefit payable hereunder following
Executive’s death, and may change such election, in either case by giving the
Company written notice thereof.  In the event of Executive’s death or a judicial
determination of his incompetence, reference in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative.  Any reference to the masculine gender in this Agreement
shall include, where appropriate, the feminine.

                        11.8     Survivorship.  The respective rights and
obligations of the parties hereunder shall survive any termination of this
Agreement to the extent necessary to the intended preservation of such rights
and obligations.  The provisions of this Section are in addition to the
survivorship provisions of any other section of this Agreement.

                        11.9     Governing law.  This Agreement shall be
construed, interpreted and governed in accordance with the laws of the State of
North Carolina without reference to rules relating to conflicts of law.  For
purposes of jurisdiction and venue, the Company hereby consents to jurisdiction
and venue in any suit, action or proceeding with respect to this Agreement in
any court of competent jurisdiction in the state in which Executive resides at
the commencement of such suit, action or proceeding and waives any objection,
challenge or dispute as to such jurisdiction or venue being proper.

                        11.10   Effect of Prior Agreements.  This Agreement
contains the entire understanding between the parties hereto with respect to the
subject matter hereof, and supersedes in all respects any prior or other
agreement or understanding between the Company or any affiliate of the Company
and Executive with respect to the subject matter hereof.

                        11.11   Withholding.  The Company shall be entitled, to
the extent permitted or required by law, to withhold from any payment of any
kind due Executive under this Agreement to satisfy the tax withholding
obligations of the Company under applicable law.

                        11.12   Counterparts.  This Agreement may be executed in
two counterparts, each of which shall be deemed an original.          

IN WITNESS WHEREOF, the parties hereto, having duly been authorized, have
executed this Agreement as of the date first above written.

High Speed Net Solutions, Inc.

Robert S. Lowrey

 

By:         /s/ Bjorn Jawerth                          

   /s/ Robert S. Lowrey                          

 

Name:  Bjorn Jawerth

 

Title:     Chief Executive Officer


14

--------------------------------------------------------------------------------

 

Exhibit __

General Release

            I hereby release, acquit and forever discharge High Speed Net
Solutions, Inc. (the “Company”) and its officers, directors, agents, servants,
employees, attorneys, shareholders, successors, assigns and affiliates, of and
from any and all claims, liabilities, demands, causes of action, costs,
expenses, attorneys’ fees, damages, indemnities and obligations of every kind
and nature, in law, equity or otherwise, known and unknown, suspected and
unsuspected, disclosed and undisclosed, arising out of or in any way related to
agreements, events, acts or conduct at any time prior to and including the date
I sign this General Release, including but not limited to:

            (i)         any and all such claims and demands directly or
indirectly arising out of or in any way connected with my employment with the
Company or the conclusion of that employment;

            (ii)        claims or demands related to salary, bonuses,
commissions, incentive payments, stock, stock options, or any ownership or
equity interests in the Company, vacation pay, fringe benefits, expense
reimbursements, sabbatical benefits, severance benefits, or any other form of
compensation;

            (iii)       claims pursuant to any federal, any state or any local
law, statute, common law or cause of action including, but not limited to, the
federal Civil Rights Act of 1964, as amended, or any other statute, agreement or
source of law, the federal Americans with Disabilities Act of 1990, the Family
and Medical Leave Act, the federal Age Discrimination and Employment Act of
1967, as amended; the Employee Retirement Income Security Act, the Equal Pay
Act, tort law, contract law, or the law of wrongful discharge, discrimination,
harassment, fraud, misrepresentation, defamation, libel, emotional distress, and
breach of the implied covenant of good faith and fair dealing.

            I represent that I have no lawsuits, claims or actions pending in my
name, or on behalf of any other person or entity, against the Company or any
other person or entity subject to the release granted hereby.  I agree that in
the event I bring a claim covered by this release in which I seek damages
against the Company or in the event I seek to recover against the Company  in
any claim brought by a governmental agency on my behalf, this General Release
shall serve as a complete defense to such claims.  However, nothing in this
General Release releases, acquits or discharges any entity from any obligations
to me for payments or other consideration set forth specifically in my
Employment Agreement with the Company.

ADEA Waiver and Release.  I acknowledge that I am knowingly and voluntarily
waiving and releasing any rights I may have under the ADEA, as amended.  I also
acknowledge that the consideration given for the waiver and release in the
preceding paragraphs hereof is in addition to anything of value to which I was
already entitled.  I further acknowledge that I have been advised by this
writing, as required by the ADEA, that:

(a)        my waiver and release do not apply to any rights or claims that may
arise after the execution date of this General Release;

15

--------------------------------------------------------------------------------

 

(b)        I have been advised hereby that I have the right to consult with an
attorney prior to executing this General Release;

(c)        I have forty-five (45) days to consider this General Release
(although I may choose to voluntarily execute this General Release earlier);

(d)        I have seven (7) days following the execution of this General Release
to revoke the General Release; and

(e)        this General Release will not be effective until the date upon which
the revocation period has expired, which will be the eighth day after this
General Release is executed by me.

Executive

 

By:     _________________________

Date:     _________________________

16